                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

             ERICH J. SANTIFER,

                  Plaintiff,                          Case No. 18-cv-11446

                      v.                       UNITED STATES DISTRICT COURT JUDGE
                                                       GERSHWIN A. DRAIN
    ANN ARBOR PUBLIC SCHOOL DISTRICT,
                ET AL.,

                Defendants.
                                           /

     OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO
     DISMISS [#17] AND DISMISSING DEFENDANTS’ MOTION FOR
        EXTENSION OF TIME TO FILE ANSWER [#16] AS MOOT


                                  I. INTRODUCTION

       Plaintiff Erich Santifer brings the present action against Defendants Ann

Arbor Public School District (“AAPS”), Ann Arbor Rec & Ed Department, Dottie

Davis, former Director of Athletics at Huron High School; and Seth Dotson,

Director of Team Sports, alleging race and sex discrimination in failing to hire him

for various job positions within AAPS. For the reasons discussed below, this Court

will grant Defendants’ Motion to Dismiss and dismiss Defendants’ Motion for

Extension of Time to File Answer as Moot.




                                         -1-
 
                             II. FACTUAL BACKGROUND

      Plaintiff is a former AAPS student athlete. Dkt. No. 1, pg. 1 (Pg. ID 1).

Plaintiff was interested in establishing a career in the area of student athletic

administration and coaching basketball, so he applied for several athletic staff

positions within AAPS between the Summer of 2013 and Fall of 2017. Id. at pg. 3

(Pg. ID 3). Defendants did not hire Plaintiff for any of the positions that Plaintiff

applied for. Plaintiff believes that Defendants subjected him to racial and

gender/sex discrimination in their decisions to not hire him. Plaintiff also maintains

that Defendants have not properly recognized his athletic achievements and have

not replaced his lost retired jersey. Dkt. No. 1, pg. 2 (Pg. ID 2).


      Plaintiff filed an EEOC Charge of Discrimination against AAPS on March

7, 2018. Dkt. No. 18-2. The charge alleged race, sex, and age discrimination in

violation of Title VII. Id. On March 13, 2018, the EEOC issued a Dismissal and

Notice of Right to Sue letter. Dkt. No. 18-3. The letter informed Plaintiff that he

had 90 days to file a lawsuit in federal or state court. Id.


      On May 8, 2018, Plaintiff filed his complaint in this Court. Dkt. No. 1.

Plaintiff’s complaint names AAPS, the Ann Arbor Rec & Ed Department, Dottie

Davis, and Seth Dotson as defendants. Id. Defendants filed a Motion for Extension

of Time to File Answer on September 28, 2018. Dkt. No. 16. On October 2, 2018,

Defendants filed their Motion to Dismiss, arguing that Plaintiff failed to exhaust
                                           -2-
 
his administrative remedies and Plaintiff’s complaint fails to state a plausible claim

of relief. Dkt. No. 17. Plaintiff filed his opposition to Defendants’ Motion on

October 18, 2018. Dkt. No. 20. Defendants did not file a reply.


                               III. LEGAL STANDARD

      Fed. R. Civ. P. 12(b)(6) governs motions to dismiss. The Court must

construe the complaint in favor of the plaintiff, accept the allegations of the

complaint as true, and determine whether plaintiff's factual allegations present

plausible claims. See Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a

complaint must “allege enough facts to make it plausible that the defendant bears

legal liability.” Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir. 2016). The

facts need to make it more than “merely possible that the defendant is liable; they

must make it plausible.” Id. “Bare assertions of legal liability absent some

corresponding facts are insufficient to state a claim.” Id. A claim will be dismissed

“if the facts as alleged are insufficient to make a valid claim or if the claim shows

on its face that relief is barred by an affirmative defense.” Riverview Health Inst.,

LLC v. Med. Mut. of Ohio, 601 F.3d 505, 512 (6th Cir. 2010).




                                          -3-
 
                                   IV. DISCUSSION

    1. Administrative Remedies

    Defendants assert that Plaintiff failed to exhaust his administrative remedies

with the Equal Employment Opportunity Commission (“EEOC”). Therefore, he is

precluded from bringing his cause of action before this Court. See id.


    An individual alleging discrimination in violation of Title VII must first file a

charge with the EEOC. See 42 U.S.C. § 2000e-3(e)(1); Younis v. Pinnacle Airlines,

Inc., 610 F.3d 359, 361 (6th Cir. 2010). The administrative charge must identify

the parties and generally describe the actions complained of. Id. Further, a plaintiff

claiming Title VII violations cannot bring claims in a lawsuit that were not in his

EEOC charge. Id.


    Plaintiff’s EEOC charge states that he was not hired for several coaching

positions that he interviewed for and that AAPS hired less qualified individuals

over him. Dkt. No. 18-2, pg. 2 (Pg. ID 129). He believes that he was not hired

because of his race, sex, and age. Id. The charge names Ann Arbor Public School

District as the employer who did not hire him. Id. The charge also states that

Plaintiff interviewed with the athletic director at Pioneer High School. Id.

However, Plaintiff’s complaint before this Court names as defendants Ann Arbor

Public School District, the Ann Arbor Rec & Ed Department, Dottie Davis, and

Seth Dotson. Dkt. No. 1, pg. 1 (Pg. ID 1). Plaintiff’s complaint before this Court

                                          -4-
 
may not bring claims against Davis and Dotson because Plaintiff did not bring

claims against them in his EEOC charge. For this reason, Defendants Davis and

Dotson must be dismissed as Defendants.


    Further, Plaintiff’s EEOC charge does not state the specific type of

discriminatory actions taken by AAPS. The EEOC charge merely states that

Plaintiff interviewed with the Pioneer High School Athletic Director, that he

believes Defendant hired less qualified individuals over him, and that he believes

he was not hired due to his race, sex, and age. The charge does not allege any

particular acts that support a finding of discrimination. Therefore, Plaintiff’s EEOC

charge is deficient. For this reason, Plaintiff’s charge against AAPS must be

dismissed for failing to adequately exhaust administrative remedies with the

EEOC.


    2. Failure to State a Claim

    Even if Plaintiff satisfied his administrative requirement, his complaint fails to

state a plausible claim of relief and must be dismissed. Defendant argues that

Plaintiff’s complaint fails to state facts sufficient to support a plausible inference of

discrimination. Dkt. No. 18, pg. 12 (Pg. ID 122). This Court agrees. Defendants

argue that Plaintiff’s complaint does not establish a prima facie case of

discrimination under the McDonnell Douglas framework. Id. at pg. 13 (Pg. ID

123). However, the Sixth Circuit holds that a complaint need not establish a prima
                                           -5-
 
facie case under McDonnell Douglas and its progeny to survive a motion to

dismiss. Keys v. Humana, Inc., 684 F.3d 605, 609–10 (6th Cir. 2012). A complaint

must simply allege “sufficient factual content from which a court . . . could draw

the reasonable inference . . . that discrimination occurred.” Id. at 610.


    Plaintiff’s complaint states that he is one of the best basketball athletes in AAPS

history. Dkt. No. 1, pg. 1 (Pg. ID 1). It further states that beginning in the Spring of

2013 up to the Fall of 2017, Plaintiff offered to volunteer in AAPS in order to start

establishing a career in student athletic administration. Id. at pgs. 1–2 (Pg. ID 1–2).

Plaintiff alleges that he requested a meeting with Davis and she refused to meet,

stating that there was no reason for them to meet. Id. Plaintiff’s complaint next

contends that Huron High School refused to recognize him in its Student Athlete

Hall of Fame and refused to replace his retired basketball jersey, which had been

lost. Id. at pgs. 2–3 (Pg. ID 2–3).


    The complaint continues to state that Plaintiff applied for various positions

within AAPS between the Summer of 2013 and the Fall of 2017 and received three

interviews. Id. at pg. 3 (Pg. ID 3). In Fall 2017, Plaintiff states that he applied for

several open positions within AAPS with no success. Id. Plaintiff contends that he

“strongly believe[s]” that he has not been given fair and reasonable opportunities

to compete for employment in areas that he is qualified to work in. Id. Plaintiff’s

complaint further states that Defendants have “failed to acknowledge, encourage,
                                           -6-
 
engage, and [have] shown no interest in having any direct professional or personal

interactions with Plaintiff . . . [and] there [have] been [no] explanations” for the

lack of interest. Id. Plaintiff alleges that there are several former AAPS students

and student athletes working for AAPS who he believes are not more athletically

accomplished or experienced than him. Id. Plaintiff attached several exhibits to his

complaint, including his applications for the various positions he applied for,

communications with Defendants, and several athletic honors.


    This Court finds that Plaintiff’s complaint fails to allege sufficient factual

content from which it can draw a reasonable inference of discrimination. The

complaint states that Plaintiff is bringing claims for intentional racial and gender

discrimination. Dkt. No. 1, pg. 4 (Pg. ID 4). However, the complaint does not

allege any facts that would allow this Court to infer that discrimination based on

race or sex was a factor in Plaintiff’s failure to obtain employment within AAPS.

Additionally, Plaintiff’s complaint does not mention age discrimination as a claim

that Plaintiff is pursuing, although Plaintiff’s EEOC charge cited age

discrimination. Therefore, this Court will not consider age discrimination as a

claim that Plaintiff is bringing in his complaint. Plaintiff’s complaint merely states

that he interviewed for various positions within AAPS and he did not receive job

offers. He also alleges that AAPS failed to properly recognize and celebrate his

athletic achievements. However, allegations of animosity towards Plaintiff’s

                                           -7-
 
athletic achievements is not sufficient to create an inference of race or sex

discrimination in the hiring decisions of Defendants.


    This Court has reviewed Plaintiff’s complaint and attached exhibits and finds

that there is not a plausible claim of race or sex discrimination. Therefore, this

Court will dismiss Plaintiff’s complaint for failure to allege facts sufficient to state

a claim of discrimination under Title VII.


                                   V. CONCLUSION

       For the reasons discussed herein, this Court will grant Defendants’ Motion

to Dismiss [#17]. This Court will also dismiss Defendants’ earlier Motion for

Extension of Time to File Answer [#16] as Moot.


       SO ORDERED.


Dated:       December 19, 2018
                                                 s/Gershwin A. Drain
                                                 HON. GERSHWIN A. DRAIN
                                                 United States District Court Judge
 




                            CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
             December 19, 2018, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager



                                           -8-
 
